DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In Paragraph [0017], Line 7, “circuitry can attempt follows the ideal charge/discharge…” should read “circuitry can attempt to follow the ideal charge/discharge”.
In Paragraph [0023], Line 5-6, “BTM-BESS puts unnecessarily strain” should read “BTM-BESS puts unnecessary strain”.
In Paragraph [0039], Line 16, “schedule and the to the real time controller 230” should read “schedule to the real time controller 230”.
In Paragraph [0042], Line 5, Paragraph [0044], Line 7, and Paragraph [0138], Line 6-7, “DCT value can continued to be used” should read “DCT value can be continued to be used” or “DCT value can continue to be used”.
In Paragraph [0054], Line 8, “behavior can be estimated base on the historical data” should read “behavior can be estimated based on the historical data”.
In Paragraph [0087] and Paragraph [0129], Line 4-5, the sentence: “In some embodiments, the last goal is achieved by last term of the objective function represented in” is left unfinished. Followed by “[0059].”, which should be deleted.
In Paragraph [0095], Line 7, “may be later user in block 416” should read “may be later used in block 416”.
In Paragraph [0097], Line 2-3, “battery array can be discharge without” should read “battery array can be discharged without”.
In Paragraph [0099], Line 4, “as the batteries degrade they make take longer charge fully” should read “as batteries degrade they may take longer to charge fully”.
Appropriate correction is required.

Claim Objections
Claim 10 and 16 objected to because of the following informalities:
In Claim 10, Line 21-22, “transmit, using a real time controller commands to a battery controller in accordance with to the charging schedule” should read “transmit, using real time controller, commands to a battery controller in accordance with the charging schedule”.
In Claim 16, Line 2, “demand charge threshold based on a receive short term load forecast” should read “demand charge threshold based on receiving short team load forecast”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fife USPGPUB 2017/0317528 (hereinafter "Fife").
Regarding claim 1, Fife teaches A method for demand charge minimized operations while extending battery life (Paragraph [0054] “One example of a compound objective is to minimize demand charges while maximizing the life of the energy storage device"), comprising:
determining a demand charge threshold (Paragraph [0128] "the demand controller 610 includes a demand setpoint resolver" wherein "The demand setpoint resolver 630 may determine a demand setpoint” and Paragraph [0094] “demand setpoint represents an upper limit on demand”) based on received historical data (Paragraph [0127] "The demand controller 610 receives configuration information", wherein configuration information include Paragraph [0130-0132] and [0138-0140] "Past, present, or future-predicted ESS state of charge; Past, present, and/or future time-of-use electricity supple rate; Past, present, and/or future demand rate; Past, present, or predicted unadjusted net load; Past, present, or predicted adjusted net load; Past, present, or predicted ESS power", which shows various data, including past data);
	generating a charging pattern for a battery array (Paragraph [0105] "The charge controller 510 generates control variables, which control a building electrical system 502 and cause an ESS 526 to charge or generate (discharge) at different moments in time") wherein charging and discharging, Fig. 15 and Paragraph [0225] "As shown, a battery SoC 1506 decreases to maintain an adjusted net power 1508 at the demand setpoint 1504", describes a pattern of charging and/or discharging to maintain not going above the demand setpoint) from the historical data (Paragraph [0109-0111] and Paragraph [0118-0119] "Some examples of configuration information, external inputs, and process variables the charge algorithm may consider are: Past, present, or future-predicted ESS state of charge; Past, present, and/or future time-of-use electricity supple rate; Past, present, or predicted unadjusted net load; Past, present, or predicted adjusted net load; Past, present, or predicted ESS power”, which shows various data, including past data, the generating further comprising:
	simulating a power consumption of a load (Paragraph [0128] "Each of the one or more simulations may apply an iteration of a demand setpoint (e.g., a candidate demand setpoint value) to a model of the electrical system 600. The model may include or otherwise account for the predicted net power consumption") over a period of time (Paragraph [0128] “ the demand setpoint resolver 630 may determine the demand setpoint by performing one or more simulations of operation of the electrical system 600 for the future time period”) from the historical data (Paragraph [0127] "The demand controller 610 receives configuration information", wherein configuration information include Paragraph [0130-0132] and [0138-0140] "Past, present, or future-predicted ESS state of charge; Past, present, and/or future time-of-use electricity supple rate; Past, present, and/or future demand rate; Past, present, or predicted unadjusted net load; Past, present, or predicted adjusted net load; Past, present, or predicted ESS power", which shows various data, including past data);
	extracting a charge profile (Paragraph [0197] "One example of a simulation result 1310 is the battery state of charge at the end of the future time domain") and a peak shaving profile from the simulation (Paragraph [0197] "the simulation results 1310 may include a time history of the simulation variables during the future time domains. These simulation variables may include unadjusted load and generation, unadjusted net power..." wherein Paragraph [0101] "unadjusted net load is sometimes above the demand setpoint and sometimes below" which is peak shaving); and
	learning a charging pattern from the charge profile and the peak shaving profile (Fig. 15 and Paragraph [0225] "As shown, a battery SoC 1506 decreases to maintain an adjusted net power 1508 at the demand setpoint 1504", describes a pattern of charging and/or discharging to maintain not going above the demand setpoint) 
	the charging pattern including optimal charging and discharging commands to minimize demand charge violations and minimize a state of charge of the battery array (Paragraph [0128] "The demand setpoint resolver 630 may determine a demand setpoint with a value that, if complied with by the electrical system 600, limits peak energy consumption of the electrical system 600 during the future time period and maintains a battery state of charge above a desired minimum state of charge during a future time period", which shows charging and discharging to maintain not going above demand setpoint and keeping a battery at a desired state of charge);
calculating a charging schedule for the battery array (Paragraph [0222] "During the simulation method 1400, simulation variables and process variables (such as ESS power, supply charge, battery state of charge, adjusted demand, etc.) can be calculated 1414 and stored in memory for each interval" wherein Paragraph [0223] "simulation result is the battery state of charge at the end of the future time domain" wherein the examiner interpreted “future time domain” as a charging schedule) based on the demand charge threshold (Paragraph [0219] “The demand setpoint simulator may receive 1402 a demand setpoint and initialization information. In some embodiments, the demand setpoint may be a current demand setpoint used by the electric system to an initial estimate based on historic setpoints”), a short term load profile (Paragraph [0208] and Paragraph [0215] "In some embodiments, a battery model may provide additional examples of information to be considered by the simulation, including: Whether the battery should charge when the demand setpoint exceeds the unadjusted net power. For example, the battery may be charged during periods where the energy consumption of the load is below the demand setpoint." showing that a short term load profile is being used in simulation), and the charging pattern (Fig. 15 and Paragraph [0225] "As shown, a battery SoC 1506 decreases to maintain an adjusted net power 1508 at the demand setpoint 1504", describes a pattern of charging and/or discharging to maintain not going above the demand setpoint),
	the charging schedule being calculated (Paragraph [0222] "During the simulation method 1400, simulation variables and process variables (such as ESS power, supply charge, battery state of charge, adjusted demand, etc.) can be calculated 1414 and stored in memory for each interval" wherein Paragraph [0223] "simulation result is the battery state of charge at the end of the future time domain" wherein future time domain is interpreted as a charging schedule) to follow the charging pattern  without exceeding the demand charge threshold (Fig. 15 and Paragraph [0225] "As shown, a battery SoC 1506 decreases to maintain an adjusted net power 1508 at the demand setpoint 1504", describes a pattern of charging and/or discharging to maintain not going above the demand setpoint); and
	transmitting commands to a battery controller in accordance with the charging schedule (Paragraph [0105] "The charge controller 510 generates control variables, which control a building electrical system 502 and cause an ESS 526 to charge or generate (discharge) at different moments in time").

	Regarding claim 2, Fife teaches wherein the charging schedule is calculated (Paragraph [0222] "During the simulation method 1400, simulation variables and process variables (such as ESS power, supply charge, battery state of charge, adjusted demand, etc.) can be calculated 1414 and stored in memory for each interval" wherein Paragraph [0223] "simulation result is the battery state of charge at the end of the future time domain" wherein future time domain is interpreted as a charging schedule) based, in part, on physical constraints of the battery array (Paragraph [0208-0215] "a battery model may provide additional examples of information to be considered by the simulation, including: Battery capacity (kWh or Ah); Battery voltage; Battery efficiency as a function of charge and discharge rate; Battery capacity change as a function of charge and discharge rate; Minimum battery state of charge; Maximum battery state of charge; Whether the battery should charge when the demand setpoint exceeds the unadjusted net power").
	
	Regarding claim 3, Fife teaches wherein the charging pattern (Fig. 15 and Paragraph [0225] "As shown, a battery SoC 1506 decreases to maintain an adjusted net power 1508 at the demand setpoint 1504", describes a pattern of charging and/or discharging to maintain not going above the demand setpoint) further includes an optimal level of charge for the battery array (Paragraph [0128] "The demand setpoint resolver 630 may determine a demand setpoint with a value that, if complied with by the electrical system 600, limits peak energy consumption of the electrical system 600 during the future time period and maintains a battery state of charge above a desired minimum state of charge during a future time period", which shows charging and discharging to maintain not going above demand setpoint and keeping a battery at a desired state of charge).

	Regarding claim 4, Fife teaches wherein further comprising receiving battery array health data (Paragraph [0197] and Paragraph [0203] "Prior to using the demand setpoint simulator 1300, several elements of it can be initialized. The initialization information that is provided in one embodiment is: These model parameters work in conjunction with analytic or numerical models to describe the physical and electrical behavior... For battery energy storage systems, a “battery model” is a component, and these parameters specify the properties of the battery such as its Ohmic efficiency, Coulombic efficiency, and degradation rate as a function of its usage”, wherein the examiner interpreted parameters of a “battery model” as the battery array health data) and wherein the battery array includes a plurality of batteries (Paragraph [0031] "ESS may charge its storage system which may include one or more batteries or other storage devices").

	Regarding claim 5, Fife teaches wherein the charging schedule is calculated (Paragraph [0222] "During the simulation method 1400, simulation variables and process variables (such as ESS power, supply charge, battery state of charge, adjusted demand, etc.) can be calculated 1414 and stored in memory for each interval" wherein Paragraph [0223] "simulation result is the battery state of charge at the end of the future time domain" wherein the examiner interpreted “future time domain” as a charging schedule) based, in part, on the received battery array health data (Paragraph [0197] and Paragraph [0203]  "Prior to using the demand setpoint simulator 1300, several elements of it can be initialized. The initialization information that is provided in one embodiment is: These model parameters work in conjunction with analytic or numerical models to describe the physical and electrical behavior... For battery energy storage systems, a “battery model” is a component, and these parameters specify the properties of the battery such as its Ohmic efficiency, Coulombic efficiency, and degradation rate as a function of its usage.", wherein the examiner interpreted parameters of a “battery model” as the battery array health data) and the commands instruct the battery controller when to charge and discharge each individual battery in the battery array over a period of time (Paragraph [0125] The demand controller 610 generates control variables which control a building electrical system 602 and cause an ESS 626 to charge or generate (discharge) at different moments in time." wherein Paragraph [0128] "demand controller includes a demand setpoint resolver", and "demand setpoint resolver may determine  the demand setpoint by performing one or more simulations of operation of the electrical system 600 for the future time period" and "demand setpoint... limits peak energy consumption of the electrical system 600 during the future time period and maintains a battery state of charge above a desired minimum state of charge during a future time period" showing that the demand setpoint resolver commands when to charge and discharge to maintain peak energy consumption).

	Regarding claim 6, Fife teaches wherein the charging schedule is calculated (Paragraph [0222] "During the simulation method 1400, simulation variables and process variables (such as ESS power, supply charge, battery state of charge, adjusted demand, etc.) can be calculated 1414 and stored in memory for each interval" wherein Paragraph [0223] "simulation result is the battery state of charge at the end of the future time domain" wherein the examiner interpreted “future time domain” as a charging schedule) based, in part, on the received battery array health data (Paragraph [0197] and Paragraph [0203] "Prior to using the demand setpoint simulator 1300, several elements of it can be initialized. The initialization information that is provided in one embodiment is: These model parameters work in conjunction with analytic or numerical models to describe the physical and electrical behavior... For battery energy storage systems, a “battery model” is a component, and these parameters specify the properties of the battery such as its Ohmic efficiency, Coulombic efficiency, and degradation rate as a function of its usage", wherein the examiner interpreted parameters of a “battery model” as the battery array health data) and the commands instruct the battery controller to charge each individual battery in the battery array to a level of charge (Paragraph [0087] " the controller 110 may continuously track the peak net building demand (kW) over each applicable time window, and use the battery to charge or generate at appropriate times to limit the demand charges. In one specific example scenario, the ESS may be utilized to attempt to achieve substantially flat (or constant) demand from the electrical utility distribution system 150 (e.g., the grid) during an applicable time window when a demand charge applies" showing that it is charging to a point where the demand charges would apply).

	Regarding claim 7, Fife teaches further comprising adjusting the demand charge threshold (Paragraph [0160] “A setpoint may be updated 910 to be applied during an upcoming or current time domain. The setpoint may be updated 910 using the update demand setpoint sub-process 901b. The update demand setpoint sub-process 901b may simulate 920 electrical system operation over the future time domain using the current demand setpoint.”) based on the short term load forecast (Paragraph [0159] “The demand setpoint resolver process 901a may include predicting 908 a local load and/or generation during an upcoming time domain. The predicted 908 local load and/or local generation may be stored for later consideration. For example, the predicted 908 load and/or generation may be used in a later process of evaluating (e.g., determining, simulating operation of the electrical system using) the demand setpoint in a future time period”, wherein the examiner interpreted “predicting load” as short term load forecast).

Regarding claim 8, Fife teaches wherein further comprising adjusting the demand charge threshold (Paragraph [0160] “A setpoint may be updated 910 to be applied during an upcoming or current time domain. The setpoint may be updated 910 using the update demand setpoint sub-process 901b. The update demand setpoint sub-process 901b may simulate 920 electrical system operation over the future time domain using the current demand setpoint.”) based on a tariff value (Paragraph [0156] “The demand setpoint resolver process 901a may receive 902 a configuration, or a set of configuration elements, of the electrical system. The configuration may specify one or more constants of the electrical system and an electricity demand tariff providing demand rates and associated time windows”), wherein the tariff value penalizes adjusting the demand charge threshold for non-peak times (Paragraph [0093] “The cost elements may include one or more of an electricity cost,… a tariff definition (e.g., an electricity supply tariff providing ToU supply rates and associated time windows, or an electricity demand tariff providing demand rates and associated time windows), a cost of local generation, penalties associated with deviation from an operating plan (e.g., a prescribed operating plan, a contracted operating plan)”, wherein the examiner interpreted “penalties associated with deviation from an operating plan” as tariff value penalizing adjustment of demand charge threshold. Also note that the method 300 of Fig. 3 is executed by a demand setpoint resolver 630 of Fig. 6 (See Paragraph [0092] and Paragraph [0128]), and the process of demand setpoint resolver is further explained with respect to Fig. 9 (See Paragraph [0154])).

	Regarding claim 9, Fife teaches wherein to minimize demand charge violations is a primary objective and to minimize an average state of charge of the battery array is a secondary objective (Paragraph [0054] "One example of a compound objective is to minimize demand charges while maximizing the life of the energy storage device").

Regarding claim 10, Fife teaches a system for demand charge minimized operations while extending battery life (Paragraph [0054] "One example of a compound objective is to minimize demand charges while maximizing the life of the energy storage device"), comprising:
a processor device operatively coupled to a non-transitory computer-readable storage medium (Paragraph [0252] "portions of the disclosed modules, components, and/or facilities are embodied as executable instructions... stored on a non-transitory, machine-readable storage medium. The instructions may comprise computer program code that, when executed by a processor and/or computing device, cause a computing system to implement certain processing steps, procedures, and/or operations, as disclosed herein"), the processor being configured to:
determine, using a secondary control layer (Paragraph [0128] "the demand controller 610 includes a demand setpoint resolver" Paragraph [0103] “controllers may be combined into a single multi-mode controller or may be separate as illustrated”, where in this case, the examiner interpreted demand controller as the secondary control layer as part of a multi-mode controller), a demand charge threshold (Paragraph [0128] "The demand setpoint resolver 630 may determine a demand setpoint." wherein Paragraph [0094] "A demand setpoint represents an upper limit on demand")  based on received historical data (Paragraph [0127] "The demand controller 610 receives configuration information", wherein configuration information include Paragraph [0130-0132] and [0138-0140] "Past, present, or future-predicted ESS state of charge, Past, present, and/or future time-of-use electricity supple rate, Past, present, and/or future demand rate, Past, present, or predicted unadjusted net load, Past, present, or predicted adjusted net load, Past, present, or predicted ESS power" which shows various data, including past data.);
generate, using a primary control layer (Paragraph [0105] "The charge controller 510 generates control variables, which control a building electrical system 502 and cause an ESS 526 to charge or generate (discharge) at different moments in time." Paragraph [0103] “controllers may be combined into a single multi-mode controller or may be separate as illustrated”, where in this case, the examiner interpreted charge controller as the primary control layer as part of a multi-mode controller), a charging pattern for a battery array (Fig. 15 and Paragraph [0225] "As shown, a battery SoC 1506 decreases to maintain an adjusted net power 1508 at the demand setpoint 1504", describes a pattern of charging and/or discharging to maintain not going above the demand setpoint) from the historical data (Paragraph [0107] "The charge controller 510 receives configuration information" wherein Paragraph [0109 - 0111] "Some examples of configuration information, external inputs, and process variables the charge algorithm may consider are: Past, present, or future-predicted ESS state of charge, Past, present, and/or future time-of-use electricity supple rate" Paragraph [0118 - 0119] "Past, present, or predicted unadjusted net load; Past, present, or predicted adjusted net load; Past, present, or predicted ESS power", which shows various data, including past data), to generate further comprising to:
simulate a power consumption of a load (Paragraph [0128] "Each of the one or more simulations may apply an iteration of a demand setpoint (e.g., a candidate demand setpoint value) to a model of the electrical system 600. The model may include or otherwise account for the predicted net power consumption") over a period of time (Paragraph [0128] “ the demand setpoint resolver 630 may determine the demand setpoint by performing one or more simulations of operation of the electrical system 600 for the future time period”) from the historical data (Paragraph [0127] "The demand controller 610 receives configuration information", wherein configuration information include Paragraph [0130 - 0132] and [0138-0140] "Past, present, or future-predicted ESS state of charge; Past, present, and/or future time-of-use electricity supple rate; Past, present, and/or future demand rate; Past, present, or predicted unadjusted net load; Past, present, or predicted adjusted net load; Past, present, or predicted ESS power", which shows various data, including past data);
extract a charge profile (Paragraph [0197] "One example of a simulation result 1310 is the battery state of charge at the end of the future time domain") and a peak shaving profile from the simulation (Paragraph [0197] "the simulation results 1310 may include a time history of the simulation variables during the future time domains. These simulation variables may include unadjusted load and generation, unadjusted net power..." wherein Paragraph [0101] "unadjusted net load is sometimes above the demand setpoint and sometimes below" which is peak shaving); and
learn a charging pattern from the charge profile and the peak shaving profile (Fig. 15 and Paragraph [0225] "As shown, a battery SoC 1506 decreases to maintain an adjusted net power 1508 at the demand setpoint 1504", describes a pattern of charging and/or discharging to maintain not going above the demand setpoint),
the charging pattern including optimal charging and discharging commands to minimize demand charge violations and minimize a state of charge of the battery array (Paragraph [0128] "The demand setpoint resolver 630 may determine a demand setpoint with a value that, if complied with by the electrical system 600, limits peak energy consumption of the electrical system 600 during the future time period and maintains a battery state of charge above a desired minimum state of charge during a future time period", which shows charging and discharging to maintain not going above demand setpoint and keeping a battery at a desired state of charge);
calculate, using the primary control layer (Paragraph [0196] "demand setpoint simulator 1300 that simulates the operation of the electrical system over a future time domain" wherein charge controller is part of electrical system (See Paragraph [0105]). Paragraph [0103] “controllers may be combined into a single multi-mode controller or may be separate as illustrated”, where in this case, the examiner interpreted charge controller as the primary control layer as part of a multi-mode controller), a charging schedule for the battery array (Paragraph [0222] "During the simulation method 1400, simulation variables and process variables (such as ESS power, supply charge, battery state of charge, adjusted demand, etc.) can be calculated 1414 and stored in memory for each interval" wherein Paragraph [0223] "simulation result is the battery state of charge at the end of the future time domain" wherein future time domain is interpreted as a charging schedule) based on the demand charge threshold (Paragraph [0219] “The demand setpoint simulator may receive 1402 a demand setpoint and initialization information. In some embodiments, the demand setpoint may be a current demand setpoint used by the electric system to an initial estimate based on historic setpoints”), a short term load profile (Paragraph [0208] and Paragraph [0215] "In some embodiments, a battery model may provide additional examples of information to be considered by the simulation, including: Whether the battery should charge when the demand setpoint exceeds the unadjusted net power. For example, the battery may be charged during periods where the energy consumption of the load is below the demand setpoint." showing that a short term load profile is being used in simulation), and the charging pattern (Fig. 15 and Paragraph [0225] "As shown, a battery SoC 1506 decreases to maintain an adjusted net power 1508 at the demand setpoint 1504", describes a pattern of charging and/or discharging to maintain not going above the demand setpoint),
the charging schedule being calculated (Paragraph [0222] "During the simulation method 1400, simulation variables and process variables (such as ESS power, supply charge, battery state of charge, adjusted demand, etc.) can be calculated 1414 and stored in memory for each interval" wherein Paragraph [0223] "simulation result is the battery state of charge at the end of the future time domain" wherein future time domain is interpreted as a charging schedule) to follow the charging pattern without exceeding the demand charge threshold (Fig. 15 and Paragraph [0225] "As shown, a battery SoC 1506 decreases to maintain an adjusted net power 1508 at the demand setpoint 1504", describes a pattern of charging and/or discharging to maintain not going above the demand setpoint); and
transmit, using a real time controller commands to a battery controller in accordance with to the charging schedule (Paragraph [0105] "The charge controller 510 generates control variables, which control a building electrical system 502 and cause an ESS 526 to charge or generate (discharge) at different moments in time" wherein ESS is the battery controller and charge controller is the real time controller).

	Regarding claim 11, Fife teaches wherein the charging schedule is calculated (Paragraph [0222] "During the simulation method 1400, simulation variables and process variables (such as ESS power, supply charge, battery state of charge, adjusted demand, etc.) can be calculated 1414 and stored in memory for each interval" wherein Paragraph [0223] "simulation result is the battery state of charge at the end of the future time domain" wherein future time domain is interpreted as a charging schedule) based, in part, on physical constraints of the battery array (Paragraph [0208-0215] "a battery model may provide additional examples of information to be considered by the simulation, including: Battery capacity (kWh or Ah); Battery voltage; Battery efficiency as a function of charge and discharge rate; Battery capacity change as a function of charge and discharge rate; Minimum battery state of charge; Maximum battery state of charge; Whether the battery should charge when the demand setpoint exceeds the unadjusted net power").

	Regarding claim 12, Fife teaches wherein the charging pattern (Fig. 15 and Paragraph [0225] "As shown, a battery SoC 1506 decreases to maintain an adjusted net power 1508 at the demand setpoint 1504", describes a pattern of charging and/or discharging to maintain not going above the demand setpoint) further includes an optimal level of charge for the battery array (Paragraph [0128] "The demand setpoint resolver 630 may determine a demand setpoint with a value that, if complied with by the electrical system 600, limits peak energy consumption of the electrical system 600 during the future time period and maintains a battery state of charge above a desired minimum state of charge during a future time period", which shows charging and discharging to maintain not going above demand setpoint and keeping a battery at a desired state of charge).

	Regarding claim 13, Fife teaches wherein the processor is further configured to receive battery array health data (Paragraph [0197] and Paragraph [0203] "Prior to using the demand setpoint simulator 1300, several elements of it can be initialized. The initialization information that is provided in one embodiment is: These model parameters work in conjunction with analytic or numerical models to describe the physical and electrical behavior... For battery energy storage systems, a “battery model” is a component, and these parameters specify the properties of the battery such as its Ohmic efficiency, Coulombic efficiency, and degradation rate as a function of its usage.", wherein the examiner interpreted parameters of a “battery model” as the battery array health data) and wherein the battery array includes a plurality of batteries (Paragraph [0031] "ESS may charge its storage system which may include one or more batteries or other storage devices").

	Regarding claim 14, Fife teaches wherein the charging schedule is calculated (Paragraph [0222] "During the simulation method 1400, simulation variables and process variables (such as ESS power, supply charge, battery state of charge, adjusted demand, etc.) can be calculated 1414 and stored in memory for each interval" wherein Paragraph [0223] "simulation result is the battery state of charge at the end of the future time domain" wherein the examiner interpreted “future time domain” as a charging schedule) based, in part, on the received battery array health data (Paragraph [0197] and Paragraph [0203] "Prior to using the demand setpoint simulator 1300, several elements of it can be initialized. The initialization information that is provided in one embodiment is: These model parameters work in conjunction with analytic or numerical models to describe the physical and electrical behavior... For battery energy storage systems, a “battery model” is a component, and these parameters specify the properties of the battery such as its Ohmic efficiency, Coulombic efficiency, and degradation rate as a function of its usage.", wherein the examiner interpreted parameters of a “battery model” as the battery array health data) and the commands instruct the battery controller to charge each individual battery in the battery array to a level of charge (Paragraph [0087] " the controller 110 may continuously track the peak net building demand (kW) over each applicable time window, and use the battery to charge or generate at appropriate times to limit the demand charges. In one specific example scenario, the ESS may be utilized to attempt to achieve substantially flat (or constant) demand from the electrical utility distribution system 150 (e.g., the grid) during an applicable time window when a demand charge applies" showing that it is charging to a point where the demand charges would apply).

	Regarding claim 15, Fife teaches wherein the charging schedule is calculated (Paragraph [0222] "During the simulation method 1400, simulation variables and process variables (such as ESS power, supply charge, battery state of charge, adjusted demand, etc.) can be calculated 1414 and stored in memory for each interval" wherein Paragraph [0223] "simulation result is the battery state of charge at the end of the future time domain" wherein the examiner interpreted “future time domain” as a charging schedule) based, in part, on the received battery array health data (Paragraph [0197] and Paragraph [0203] "Prior to using the demand setpoint simulator 1300, several elements of it can be initialized. The initialization information that is provided in one embodiment is: These model parameters work in conjunction with analytic or numerical models to describe the physical and electrical behavior... For battery energy storage systems, a “battery model” is a component, and these parameters specify the properties of the battery such as its Ohmic efficiency, Coulombic efficiency, and degradation rate as a function of its usage.", wherein the examiner interpreted parameters of a “battery model” as the battery array health data) and the commands instruct the battery controller when to charge and discharge each individual battery in the battery array over a period of time (Paragraph [0125] The demand controller 610 generates control variables which control a building electrical system 602 and cause an ESS 626 to charge or generate (discharge) at different moments in time." wherein Paragraph [0128] "demand controller includes a demand setpoint resolver", and "demand setpoint resolver may determine  the demand setpoint by performing one or more simulations of operation of the electrical system 600 for the future time period" and "demand setpoint... limits peak energy consumption of the electrical system 600 during the future time period and maintains a battery state of charge above a desired minimum state of charge during a future time period" showing that the demand setpoint resolver commands when to charge and discharge to maintain peak energy consumption).

	Regarding claim 16, Fife teaches wherein the processor is further configured to adjust the demand charge threshold (Paragraph [0160] “A setpoint may be updated 910 to be applied during an upcoming or current time domain. The setpoint may be updated 910 using the update demand setpoint sub-process 901b. The update demand setpoint sub-process 901b may simulate 920 electrical system operation over the future time domain using the current demand setpoint.”) based on a receive short term load forecast (Paragraph [0159] “The demand setpoint resolver process 901a may include predicting 908 a local load and/or generation during an upcoming time domain. The predicted 908 local load and/or local generation may be stored for later consideration. For example, the predicted 908 load and/or generation may be used in a later process of evaluating (e.g., determining, simulating operation of the electrical system using) the demand setpoint in a future time period”, wherein the examiner interpreted “predicting load” as short term load forecast).

	Regarding claim 17, Fife teaches wherein the processor is further configured to adjust the demand charge threshold (Paragraph [0160] “A setpoint may be updated 910 to be applied during an upcoming or current time domain. The setpoint may be updated 910 using the update demand setpoint sub-process 901b. The update demand setpoint sub-process 901b may simulate 920 electrical system operation over the future time domain using the current demand setpoint.”) based on a tariff value (Paragraph [0156] “The demand setpoint resolver process 901a may receive 902 a configuration, or a set of configuration elements, of the electrical system. The configuration may specify one or more constants of the electrical system and an electricity demand tariff providing demand rates and associated time windows”), wherein the tariff value penalizes adjusting the initial demand charge threshold for non-peak times (Paragraph [0093] “The cost elements may include one or more of an electricity cost,… a tariff definition (e.g., an electricity supply tariff providing ToU supply rates and associated time windows, or an electricity demand tariff providing demand rates and associated time windows), a cost of local generation, penalties associated with deviation from an operating plan (e.g., a prescribed operating plan, a contracted operating plan)”, wherein the examiner interpreted “penalties associated with deviation from an operating plan” as tariff value penalizing adjustment of demand charge threshold. Also note that the method 300 of Fig. 3 is executed by a demand setpoint resolver 630 of Fig. 6 (See Paragraph [0092] and Paragraph [0128]), and the process of demand setpoint resolver is further explained with respect to Fig. 9 (See Paragraph [0154])).

Regarding claim 18, Fife teaches a non-transitory computer readable storage medium comprising a computer readable program (Paragraph [0252] "portions of the disclosed modules, components, and/or facilities are embodied as executable instructions... stored on a non-transitory, machine-readable storage medium. The instructions may comprise computer program code that, when executed by a processor and/or computing device, cause a computing system to implement certain processing steps, procedures, and/or operations, as disclosed herein") for demand charge minimized operations while extending battery life (Paragraph [0054] "One example of a compound objective is to minimize demand charges while maximizing the life of the energy storage device"), comprising:
	determining a demand charge threshold (Paragraph [0128] "the demand controller 610 includes a demand setpoint resolver" wherein "The demand setpoint resolver 630 may determine a demand setpoint” and Paragraph [0094] “demand setpoint represents an upper limit on demand”) based on received historical data (Paragraph [0127] "The demand controller 610 receives configuration information", wherein configuration information include Paragraph [0130 - 0132] and [0138-0140] "Past, present, or future-predicted ESS state of charge; Past, present, and/or future time-of-use electricity supple rate; Past, present, and/or future demand rate; Past, present, or predicted unadjusted net load; Past, present, or predicted adjusted net load; Past, present, or predicted ESS power", which shows various data, including past data);
	generating a charging pattern for a battery array (Paragraph [0105] "The charge controller 510 generates control variables, which control a building electrical system 502 and cause an ESS 526 to charge or generate (discharge) at different moments in time") wherein charging and discharging, Fig. 15 and Paragraph [0225] "as shown, a battery SoC 1506 decreases to maintain an adjusted net power 1508 at the demand setpoint 1504", describes a pattern of charging and/or discharging to maintain not going above the demand setpoint) from the historical data (Paragraph [0109-0111] and  Paragraph [0118-0119] "Some examples of configuration information, external inputs, and process variables the charge algorithm may consider are: Past, present, or future-predicted ESS state of charge; Past, present, and/or future time-of-use electricity supple rate; Past, present, or predicted unadjusted net load; Past, present, or predicted adjusted net load; Past, present, or predicted ESS power", which shows various data, including past data), the generating further comprising:
	simulating a power consumption of a load (Paragraph [0128] "Each of the one or more simulations may apply an iteration of a demand setpoint (e.g., a candidate demand setpoint value) to a model of the electrical system 600. The model may include or otherwise account for the predicted net power consumption") over a period of time (Paragraph [0128] “ the demand setpoint resolver 630 may determine the demand setpoint by performing one or more simulations of operation of the electrical system 600 for the future time period”) from the historical data (Paragraph [0127] "The demand controller 610 receives configuration information", wherein configuration information include Paragraph [0130-0132] and [0138-0140] "Past, present, or future-predicted ESS state of charge; Past, present, and/or future time-of-use electricity supple rate; Past, present, and/or future demand rate; Past, present, or predicted unadjusted net load; Past, present, or predicted adjusted net load; Past, present, or predicted ESS power", which shows various data, including past data);
	extracting a charge profile (Paragraph [0197] "One example of a simulation result 1310 is the battery state of charge at the end of the future time domain") and a peak shaving profile from the simulation (Paragraph [0197] "the simulation results 1310 may include a time history of the simulation variables during the future time domains. These simulation variables may include unadjusted load and generation, unadjusted net power..." wherein Paragraph [0101] "unadjusted net load is sometimes above the demand setpoint and sometimes below" which is peak shaving); and
	learning a charging pattern from the charge profile and the peak shaving profile (Fig. 15 and Paragraph [0225] "As shown, a battery SoC 1506 decreases to maintain an adjusted net power 1508 at the demand setpoint 1504", describes a pattern of charging and/or discharging to maintain not going above the demand setpoint) 
	the charging pattern including optimal charging and discharging commands to minimize demand charge violations and minimize a state of charge of the battery array (Paragraph [0128] "The demand setpoint resolver 630 may determine a demand setpoint with a value that, if complied with by the electrical system 600, limits peak energy consumption of the electrical system 600 during the future time period and maintains a battery state of charge above a desired minimum state of charge during a future time period", which shows charging and discharging to maintain not going above demand setpoint and keeping a battery at a desired state of charge);
calculating a charging schedule for the battery array (Paragraph [0222] "During the simulation method 1400, simulation variables and process variables (such as ESS power, supply charge, battery state of charge, adjusted demand, etc.) can be calculated 1414 and stored in memory for each interval" wherein Paragraph [0223] "simulation result is the battery state of charge at the end of the future time domain" wherein the examiner interpreted “future time domain” as a charging schedule)  based on the demand charge threshold (Paragraph [0219] “The demand setpoint simulator may receive 1402 a demand setpoint and initialization information. In some embodiments, the demand setpoint may be a current demand setpoint used by the electric system to an initial estimate based on historic setpoints”), a short term load profile (Paragraph [0208] and Paragraph [0215] "In some embodiments, a battery model may provide additional examples of information to be considered by the simulation, including: Whether the battery should charge when the demand setpoint exceeds the unadjusted net power. For example, the battery may be charged during periods where the energy consumption of the load is below the demand setpoint." showing that a short term load profile is being used in simulation), and the charging pattern (Fig. 15 and Paragraph [0225] "As shown, a battery SoC 1506 decreases to maintain an adjusted net power 1508 at the demand setpoint 1504", describes a pattern of charging and/or discharging to maintain not going above the demand setpoint),
	the charging schedule being calculated (Paragraph [0222] "During the simulation method 1400, simulation variables and process variables (such as ESS power, supply charge, battery state of charge, adjusted demand, etc.) can be calculated 1414 and stored in memory for each interval" wherein Paragraph [0223] "simulation result is the battery state of charge at the end of the future time domain" wherein future time domain is interpreted as a charging schedule) to follow the charging pattern  without exceeding the demand charge threshold (Fig. 15 and Paragraph [0225] "As shown, a battery SoC 1506 decreases to maintain an adjusted net power 1508 at the demand setpoint 1504", describes a pattern of charging and/or discharging to maintain not going above the demand setpoint); and
	transmitting commands to a battery controller in accordance with the charging schedule (Paragraph [0105] "The charge controller 510 generates control variables, which control a building electrical system 502 and cause an ESS 526 to charge or generate (discharge) at different moments in time.").

	Regarding claim 19, Fife teaches wherein the charging schedule is calculated (Paragraph [0222] "During the simulation method 1400, simulation variables and process variables (such as ESS power, supply charge, battery state of charge, adjusted demand, etc.) can be calculated 1414 and stored in memory for each interval" wherein Paragraph [0223] "simulation result is the battery state of charge at the end of the future time domain" wherein future time domain is interpreted as a charging schedule) based, in part, on physical constraints of the battery array (Paragraph [0208-0215] "a battery model may provide additional examples of information to be considered by the simulation, including: Battery capacity (kWh or Ah); Battery voltage; Battery efficiency as a function of charge and discharge rate; Battery capacity change as a function of charge and discharge rate; Minimum battery state of charge; Maximum battery state of charge; Whether the battery should charge when the demand setpoint exceeds the unadjusted net power".

	Regarding claim 20, Fife teaches wherein the charging pattern (Fig. 15 and Paragraph [0225] "As shown, a battery SoC 1506 decreases to maintain an adjusted net power 1508 at the demand setpoint 1504", describes a pattern of charging and/or discharging to maintain not going above the demand setpoint) further includes an optimal level of charge for the battery array (Paragraph [0128] "The demand setpoint resolver 630 may determine a demand setpoint with a value that, if complied with by the electrical system 600, limits peak energy consumption of the electrical system 600 during the future time period and maintains a battery state of charge above a desired minimum state of charge during a future time period", which shows charging and discharging to maintain not going above demand setpoint and keeping a battery at a desired state of charge).

Conclusion
The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant’s disclosure.
DETMERS et al. USPGPUB 2014/0070617 teaches distributed energy storage systems can operate semi-autonomously, and can be configured to develop energy control solutions for an electric load location based on various data inputs and communicate these energy control solutions to the distributed energy storage systems. In some embodiments, one or more distributed energy storage systems may be used to absorb and/or deliver power to the electric grid in an effort to provide assistance to or correct for power transmission and distribution problems found on the electric grid outside of an electric load location. In some cases, two or more distributed energy storage systems are used to form a controlled and coordinated response to the problems seen on the electric grid.
Vickery et al. USPGPUB 2017/0098279 teaches methods and systems for generating a probability assessment for peak demand reduction for utility customers using a conditional-output energy generator are described. One method includes providing a customer data set and one or more historical generator production data sets for one or more intermittent generators that meteorologically correspond with the customer data set. Time intervals are defined in the data sets and a production distribution curve is generated for each time interval. A simulation is performed using the historical customer consumption data and the production distribution curves to obtain a net demand distribution curve for each time interval. These methods and systems may provide probability-based economic evaluation of consumption management systems.
FARIES et al. USPGPUB 2014/0266054 teaches a method of shaving peak power consumption by a facility includes determining a target peak demand setpoint for a facility and measuring power consumed by the facility. An electrical storage system (ESS) is charged when the measured power consumption is below the target peak demand setpoint. Additionally, the ESS is discharged and provides power to the facility when the measured power consumption is above the setpoint. Further, as data for the facility and ESS changes, the target peak demand setpoint is updated.
Bhattarai et al. teaches a two-stage control algorithm, whereby the first stage proactively determines the cost-optimal BMES configuration for reducing peak demands and demand charges and the second stage adaptively compensates intermittent generations and short load spikes that may otherwise increase the demand charges. The simulation results demonstrated that this research provides a simple and effective solution for peak shaving, demand charge reductions, and onsite photovoltaic variability smoothing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHRUVKUMAR PATEL whose telephone number is (571)272-5814. The examiner can normally be reached 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P./           Examiner, Art Unit 2119                                                                                                                                                                                             
/ZIAUL KARIM/           Primary Examiner, Art Unit 2119